Citation Nr: 1400366	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to November 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran's VA Form 9 reflected his desire to participate in a hearing before a member of the Board.  However, in May 2011 correspondence the Veteran's representative requested that this hearing be cancelled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2013).  Additionally, the Veteran provided a December 2011 statement of his employment situation, and in December 2013, the Veteran's representative waived the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran).  The Board will consider all relevant evidence in the adjudication of the appeal.

The reopened issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an August 2007 rating decision, the RO denied the claim of entitlement to service connection for hearing loss, the Veteran did not appeal the decision in a timely manner and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final August 2007 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hearing loss and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSION OF LAW

1.  The August 2007 RO decision rating decision, which denied entitlement to service connection for hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a claim of service connection for hearing loss when he submitted an application for benefits in March 2007.  The RO denied the claim in an August 2007 rating decision.  The August 2007 rating decision was not appealed and no new and material evidence was submitted within the appeal period.  See 38 C.F.R. § 3.156(b) (2013).  Thus, the August 2007 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

In August 2009, the Veteran submitted a statement, construed by the RO as a claim to reopen Veteran's hearing loss claim.  In a November 2009 rating decision, the RO appeared to reopen the claim as the RO denied it on the merits.  Nevertheless, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the August 2007 rating decision included: service treatment records; treatment records and examination reports from the VA Medical Center (VAMC) in Providence, Rhode Island, dated from October 2006 to May 2007; and claims and statements from the Veteran.

New evidence added to the record since the August 2007 rating decision includes: treatment records from Providence VAMC, dated from June 2007 to April 2010, a November 2009 VA audiological examination, a May 2009 private audiological treatment record, a September 2009 private medical letter indicating hearing loss treatment, and additional statements from the Veteran and his daughter regarding his hearing loss.  

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the May 2009 audiological treatment record shows a diagnosis of hearing loss and the September 2009 medical letter linked the Veteran's current hearing loss to loud noise exposure that occurred during military service.  When the claim was previously denied by the RO, the determination was that the evidence showed that there was no current diagnosed hearing loss linked to military service.  Thus, the May 2009 audiological treatment record and the September 2009 medical letter are evidence which relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for hearing loss is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The Veteran's claim of service connection for hearing loss is reopened; to this limited extent, the appeal is granted.


REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for hearing loss for additional development and consideration.  

The November 2009 VA examination audiometric testing revealed puretone thresholds and Maryland CNC scores were not reflective of hearing impairment for VA purposes under the requirements of 38 C.F.R. § 3.385 (2013) for hearing loss.  The November 2009 examiner noted that the May 2009 private audiological test results, from Rhode Island Ear, Nose and Throat Physicians, Inc., were inconsistent with her findings.  Hearing loss was diagnosed by the private examiner.  Since that time, the Veteran indicated that he has hearing loss and uses hearing aids, and his daughter indicated that the Veteran has hearing loss.  In view of this information, the Board finds that another VA examination is necessary to determine if the Veteran has hearing impairment for VA purposes, and if so, whether it is related to service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

The record reveals, as described above, the Veteran has sought private audiological treatment.  Specifically, a May 2009 treatment record and a September 2009 medical letter, from Rhode Island Ear, Nose and Throat Physicians, Inc., are associated with the record.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, from Rhode Island Ear, Nose and Throat Physicians, Inc, should be attempted to be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Also, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran may receive regular treatment from the Providence VAMC.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from Providence VAMC and any associated outpatient clinics, since April 2010, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain additional audiological record, from Rhode Island Ear, Nose and Throat Physicians, Inc, (excluding the May 2009 treatment record and September 2009 medical letter) and associate them with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  Obtain the Veteran's VA treatment records, from the Providence VAMC and any associated outpatient clinics, since April 2010, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination in order to ascertain the nature and etiology of any hearing loss that may be present or was present during or proximate to the claim.  The examiner must review the evidence in the claims file.  All necessary tests and studies should be undertaken.  The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  

With respect to any hearing loss, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) was present in service, was caused by service, or is otherwise related to service.  A complete rationale for all opinions expressed must be provided. 

The examiner should consider the effect of hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


